Citation Nr: 1220189	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-24 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  


FINDINGS OF FACT

1.  Left ear hearing loss was demonstrated on audiometric evaluation upon entrance into service.

2.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, of chronic increase in left ear hearing impairment in service, nor left ear hearing loss disability for VA purposes to a compensable degree within one year of discharge from service.

3.  The earliest clinical evidence of record of right ear hearing loss is in 2004, approximately 35 years after separation from service; subjectively, the Veteran asserts that he first noticed hearing loss in approximately 1995, or more than 25 years after separation from service.

4.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a right ear hearing loss disability causally related to active service.

5.  The earliest clinical evidence of record of tinnitus is approximately 35 years after separation from service; subjectively, the Veteran asserts that he first noticed tinnitus approximately 35 years after separation from service.

6.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran's tinnitus is causally related to active service.


CONCLUSIONS OF LAW

1.  Pre-existing left hearing loss was not aggravated by active service, and may not be presumed (as an organic disease of the nervous system) to have been so aggravated.  38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2011).

2.  Right ear hearing loss disability was not incurred in, or aggravated by, active service, nor may it be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38  U.S.C.A. §§ 1101, 1110, 1111, 1112, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

3.  Tinnitus was not incurred in, or aggravated by, active service, and may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154, 1137 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in January 2007, VA informed him of what evidence was required to substantiate his claim of entitlement to service connection for hearing loss and of his and VA's respective duties for obtaining evidence.  The notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  The Board acknowledges that the correspondence did not specifically refer to the Veteran's claim for service connection for tinnitus; however, the Board finds that the Veteran has not been prejudiced by this lack of reference as the record reflects that the Veteran had actual notice in this regard.  A supplemental statement of the case issued to the Veteran in March 2012 set forth the information and evidence that was necessary to substantiate his claim for service connection for tinnitus.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), private and VA medical records, and the statements of the Veteran in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a further duty to obtain.  The Board acknowledges that the claims file includes a 2004 VA audiometric graph, without an accompanying report.  Nonetheless, the Board finds that a remand to obtain the report is not warranted.  In this regard, the Board notes that the Veteran asserts that he first noticed hearing loss as early as 1995 and first noticed tinnitus as early as 2003.  The Board does not dispute the Veteran's assertions as to the onset of his symptoms; thus, any additional medical records which might support his contention is not necessary.   Moreover, the 2004 audiometric findings were discussed in a December 2005 VA report. 


A VA examination and opinion with respect to the issues of entitlement to service connection for bilateral hearing loss disability and tinnitus was obtained in August 2011.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate, as the opinion is predicated on a full audiometric examination of the Veteran and a review of his claims file, to include his STRs.  It considers the pertinent evidence of record, to include statements of the Veteran regarding onset of symptoms, and in-service and post service acoustic trauma.  Rationale was provided for the opinion proffered.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiology examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The rationale for such a requirement is that the functional effects are for consideration in rating the disability.  As the Board finds, in the decision below, that service connection for bilateral hearing loss disability is not warranted, fully described functional effects are not needed; nevertheless, the Board finds that the report does describe the functional effects.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hearing loss and/or tinnitus, as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306 (2011).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Hearing Loss

The Veteran avers that he has bilateral hearing loss as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  The evidence of record includes an August 2011 VA examination report.  The report revealed that pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
50
55
LEFT
10
15
55
50
65

Based on the forgoing, the Board finds that the Veteran does have current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's STRs are negative for any complaints of, or treatment for, hearing loss.  However, the Veteran's STRs do reflect that in June 1969, he sought treatment for bilateral "swimmer's ear" or externa otitis.  In addition, the Veteran's DD 214 reflects that his military occupational specialty was a vehicle driver.  The STRs reflect that the Veteran was in Vietnam and resisted hostile action.  The Board finds that exposure to acoustic trauma in service as a vehicle driver and in Vietnam is consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a) (West 2002).  As such, the Board finds that the second element of a service connection claim, injury in service, has been met.

The third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met.  

The August 2011 VA examination report reflects that the Veteran reported that he first noticed having hearing problems when he was in his "50s", or in approximately 1995 at the earliest.  The Veteran also reported that after separation from service he worked in assembly.  (The Board notes that a May 2001 private record reflects that the Veteran worked as a machinist.)  The Veteran denied noise exposure and denied using ear protection.  The August 2011 VA examination report also reflects that the Veteran reported being involved in snowmobiling, using power tools, and using a chainsaw without ear protection.  Thus, the record reflects in-service and post service noise exposure, with the onset of noticeable hearing loss approximately 25 years after separation from service.  

The Veteran's June 1965 report of medical examination prior to entrance reflects that the Veteran's hearing was 15/15 on whispered voice testing.

The Veteran entered service in November 1967.  His report of medical history reflects that his occupation was as a factory worker.  His report of medical examination for entrance purposes reflects that upon audiometric testing, results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
-5
--
5
LEFT
10
15
5
--
40

In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Therefore, the Veteran's entrance examination report reflects a hearing loss in the left ear.  As such, the presumption of soundness on induction does not attach to the left ear, and service connection may be considered only on the basis of aggravation of left ear hearing loss in service.  38 C.F.R. § 3.304 (2011).  

As right ear hearing loss was not demonstrated on examination for entrance into service, the presumption of soundness on induction as to right ear hearing acuity does attach, and service connection may be considered on a direct incurrence basis, to include presumptive service connection.  38 C.F.R. § 3.304 (2011).  

Left ear

The Board notes that a pre-existing injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The Veteran separated from service in November 1969.  The Board notes that in the 1960's, the military changed its standard of measuring hearing acuity.  The American Standards Association (ASA) units were replaced with the current International Standards Organization (ISO) units.  The Veteran's report of medical examination for separation purposes was dated in September 1969; although this is after the October 31, 1967 date on which the military was assumed to change standards, the report notes that the ASA standard was used.  To convert the units, the Board adds 15 decibels to 250 Hz., 15 decibels to 500Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz., and 5 decibels to 4,000 Hz.   The Veteran's 1969 separation medical report reflects that audiometric testing results, prior to conversion were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
--
0

Upon conversion from the noted ASA units to ISO units, the results were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
--
5

Thus, the record does not reflect that the Veteran underwent an increase in hearing loss severity during service.  The Board, in giving the benefit of the doubt to the Veteran has considered both the ASA and the ISO standards for the 1969 examination.  Based on audiometric results, the Veteran had normal hearing upon separation, and there was no worsening of hearing acuity during service.  The audiometric results, whether converted or not, reflect an improvement in hearing acuity from entrance to separation.  The Board also notes that the Veteran's September 1969 report of medical history for separation purposes reflects that the Veteran reported that he had, or had previously had, "ear, nose, or throat trouble."  The physician's "summary and elaboration" notes that the Veteran had had an ear infection from swimming in June 1969 but it was cleared.  

The Board acknowledges that the Veteran is competent to testify as to difficulty with hearing acuity.  The August 2011 VA examination report reflects that the Veteran reported that he first noticed having hearing problems more than 25 years after separation from service, rather than in service.  Moreover, even if the Veteran were to state that he first noticed an increase in hearing loss in service, the Board finds that audiometric evaluations are more precise than a Veteran's lay statements with regard to hearing acuity.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu supra.  

The Veteran stated in his VA Form 9 that "the fact remains that I did have the hearing loss in the left ear and that it existed before service, the service ended up taking me anyways."  He contends that the pre-existing hearing loss was aggravated by service.  As stated above, aggravation may not be conceded, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  As there has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran's pre-existing left ear hearing loss increased in severity during service; thus, service connection is not warranted. 

The Board acknowledges that the August 2011 VA examination report reflects that the examiner checked the box "yes" with regard to whether the Veteran's pre-existing hearing loss was aggravated beyond normal progression in military service.  However, the Board finds that the probative value of this indication is outweighed by the evidence of record as a whole, to include the STRs, and the Veteran's statements.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
Right ear

As noted above, the Board finds that the Veteran has a current right ear hearing disability and that he had acoustic trauma in service.  The third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met.  
 
The Veteran's 1969 separation medical report reflects that audiometric testing results, prior to conversion were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0

Upon conversion, the results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
5

Thus, the record reflects normal hearing acuity upon separation.  

The August 2011 VA examination report reflects the opinion of the examiner that it is not at least as likely as not that the Veteran's current hearing loss was caused by, or related to, service.  The examiner provided the following rationale:

The veteran's discharge evaluation indicated that the veteran's hearing was within normal limits bilaterally (500-4000 Hz).  In addition, in today's interview, the veteran reported that he first noticed having hearing problems when he was in his "50s".  The veteran is currently 66 years old so 16 years ago would be 1995 more than 25 years since the time of discharge.  [T]he veteran also noted that he worked in assembly since leaving active duty.  The veteran denied any noise exposure and also denied using ear protection.  The veteran also reported being involved in snowmobiling, using power tools, and using a chainsaw without wearing ear protection for any of these activities.  

The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., hearing difficulty).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has current hearing loss.  The Board notes that there is no clinical evidence that he complained of, or sought treatment for, hearing loss for approximately three decades after separation from service.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson,  451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) 

The earliest clinical evidence of hearing loss is 2004, approximately 34 years after separation from service.  The Veteran contends that he noticed hearing loss in approximately 1995, approximately 25 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board acknowledges that VA regulations do not necessarily preclude service connection for hearing loss that first met the 38 C.F.R. § 3.385 requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, in the present claim, there is no clinical opinion, or credible continuity of symptomatology, which supports a causal relationship between the Veteran's current hearing loss disability and active service.  While the regulation does not necessarily preclude service connection when hearing loss first meets the regulation's requirements after service, it also does not hold that service connection is warranted, or mandatory, for hearing loss disability in the absence of a competent credible clinical nexus opinion or credible continuity of symptomatology.

In sum, there is no clinical evidence that the Veteran's right ear hearing loss disability is causally related to active service.  The only clinical etiology opinion with regard to the Veteran's hearing loss is against any such finding.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu supra.  There is also no competent credible evidence of continuity of symptomatology since service.  As noted in the August 2011 VA examination report, the Veteran reported that he first noticed hearing problems when he was in his "50s", or as early as 1995.  As this would be more than 25 years after separation from service, the Board finds that the evidence is against a continuity of symptoms since service. 

In the absence of demonstration of continuity of symptomatology by credible evidence, or a competent clinical opinion relating the current hearing loss disability to service, the initial clinical demonstration of hearing loss decades after separation from service is too remote to be reasonably related to service.  

The Board finds that the preponderance of the evidence is against a grant of service connection for right ear hearing loss disability because the third criterion for service connection has not been met.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Tinnitus

The Veteran avers that he has suffered from bilateral tinnitus due to exposure to acoustic trauma in service.  The Veteran is competent to report that he has ringing of the ears.  As noted above, the Board finds that the Veteran had an ear infection service, and had acoustic trauma in service consistent with his military occupational specialty and service in Vietnam.  Thus, the first two elements for service connection have been met.  The Board finds, for the reasons noted below, that the third element has not been met. 

The Veteran's STRs are negative for any complaints of tinnitus.  The evidence of record includes a handwritten March 2002 Interdisciplinary General Health Assessment form and a May 2002 typed version.  The records reflect that the Veteran checked that he had the following conditions:  increased drinking or urination, rashes or skin problems, pain in the knees and hands, cough, and shortness of breath with activities.  Notably, he did not check that he had "ringing in the ears", which was a listed condition. 

A December 2005 VA ENT clinic record reflects that the Veteran had "long-standing left-sided tinnitus."  

The August 2011 VA examination report reflects that the Veteran reported that his tinnitus began 7-8 years earlier, or in approximately 2003.  The Veteran denied that he first noticed tinnitus while on active duty.  The Veteran further reported that his tinnitus is constant in his left ear.  The Board notes that the 2003 time frame is consistent with the Veteran's 2002 records noted above. 

The examiner stated that the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss.  The examiner did not find that the Veteran's tinnitus was as least as likely as not causally related to military service.  As stated above, the Veteran's bilateral hearing loss disability does not warrant service connection.  As such, the related tinnitus does not warrant service connection.

The Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Further, the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  In the present case, not only is there an absence of evidence of tinnitus in service, or within one year after separation from service, but the Veteran has stated that his tinnitus did not begin until several decades after separation from service.  

In sum, the evidence reflects an absence of complaint of tinnitus in either ear until more than three decades after the Veteran left military service.  The evidence of record also includes a report that the Veteran stated that his tinnitus began more than three decades after he left service.  The August 2011 VA examiner opined that it is as likely as not that the Veteran's tinnitus is related to his nonservice-connected hearing loss disability.  

In the absence of demonstration of continuity of symptomatology, or a competent clinical opinion relating the current tinnitus to service, such initial demonstration is too remote from service to be reasonably related to service.  See Maxson, supra.  As the preponderance of the evidence is against the claim, service connection for tinnitus is not warranted.

The Board notes that the Veteran may sincerely believe that his bilateral tinnitus is causally related to active service.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu supra.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


